                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 1 of 6 Page ID #:1


                                    Glenn R. Kantor – State Bar No. 122643
                                1    E-mail: gkantor@kantorlaw.net
                                2   Stacy Monahan Tucker – State Bar No. 218942
                                     E-mail: stucker@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                4   19839 Nordhoff Street
                                    Northridge, CA 91324
                                5   Telephone: (818) 886-2525
                                6   Facsimile: (818) 350-6272
                                7
                                8   Attorneys for Plaintiff,
                                    DAVID RIBBLE
                                9
                               10                         UNITED STATES DISTRICT COURT
                               11                       CENTRAL DISTRICT OF CALIFORNIA
                               12
                                                                EASTERN DIVISION
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14
                                    DAVID RIBBLE,                           CASE NO.
                               15
                                                 Plaintiff,                 COMPLAINT FOR BREACH OF
                               16
                                                                            THE EMPLOYEE RETIREMENT
                               17         vs.                               INCOME SECURITY ACT OF
                                                                            1974; ENFORCEMENT AND
                               18
                                    LIFE INSURANCE COMPANY OF               CLARIFICATION OF RIGHTS;
                               19   NORTH AMERICA,                          DEMAND FOR PRE-JUDGMENT
                                                                            AND POST-JUDGMENT
                               20
                                                  Defendant.                INTEREST AND ATTORNEYS’
                               21                                           FEES AND COSTS
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                         1
                                                                     COMPLAINT
                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 2 of 6 Page ID #:2



                                1         Plaintiff, David Ribble, herein sets forth the allegations of his Complaint

                                2   against Defendant Life Insurance Company of North America.

                                3
                                4                            PRELIMINARY ALLEGATIONS

                                5         1.      “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e),

                                6   (f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter

                                7   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an

                                8   employee benefit plan regulated and governed under ERISA. Jurisdiction is

                                9   predicated under these code sections as well as 28 U.S.C. § 1331 as this action

                               10   involves a federal question. This action is brought for the purpose of recovering

                               11   benefits under the terms of an employee benefit plan, enforcing Plaintiff’s rights

                               12   under the terms of an employee benefit plan, and to clarify Plaintiff’s rights to future
                                    benefits under the employee benefit insured by Defendant. Plaintiff seeks relief,
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                    including but not limited to, payment of the correct amount of benefits due his under
       (818) 886 2525




                               14
                               15   his plan, pre-judgment and post-judgment interest, reinstatement to the benefit plan

                               16   at issue herein, and attorneys’ fees and costs.

                               17         2.      Plaintiff was, at all times relevant, an employee of AECOM and at the

                               18   time of his relevant employment, was a resident in the County of Riverside,

                               19   California.

                               20         3.      Plaintiff is informed and believes that Defendant Life Insurance

                               21   Company of North America (“LINA”) is a corporation with its principal place of

                               22   business in the State of Pennsylvania, authorized to transact and transacting business

                               23   in the Southern District of California and can be found in the Central District of

                               24   California.

                               25         4.      Plaintiff is informed and believes that the AECOM Employee Benefit

                               26   Plan (“Plan”) is an employee welfare benefit plan regulated by ERISA, established

                               27   by AECOM under which Plaintiff is and was a participant, and pursuant to which

                               28   Plaintiff is entitled to Long Term Disability (“LTD”) benefits. Pursuant to the terms

                                                                             2
                                                                         COMPLAINT
                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 3 of 6 Page ID #:3



                                1   and conditions of the Plan, Plaintiff is entitled to LTD benefits for the duration of

                                2   Plaintiff’s disability, for so long as Plaintiff remains disabled as required under the

                                3   terms of the Plan. The Plan is doing business in this judicial district, in that it covers

                                4   employees residing in this judicial district.

                                5         5.      Plaintiff is informed and believes that LINA is the insurer of benefits

                                6   under the Plan, funded through Policy Number FLK980193 (“Policy”) and acted in

                                7   the capacity of the Plan insurer and Plan claims administrator.

                                8         6.      Plaintiff is informed and believes that Policy Number FLK980193 was

                                9   issued with the intent to provide coverage to residents of the State of California.

                               10         7.      Plaintiff is informed and believes that the Policy was in effect after
                               11   January 1, 2012. The Policy had a contract year from January 1, 2016 to December
                               12   31, 2016.
                                          8.      The Policy was renewed after January 1, 2012.
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14         9.      Plaintiff is informed and believes that the Policy had an anniversary
                               15   date after January 1, 2012.
                               16
                               17                               FIRST CLAIM FOR RELIEF
                               18       AGAINST DEFENDANT LIFE INSURANCE COMPANY OF NORTH
                               19               AMERICA FOR PLAN BENEFITS, ENFORCEMENT AND
                               20   CLARIFICATION OF RIGHTS, PRE-JUDGMENT AND POST-JUDGMENT
                               21                 INTEREST, AND ATTORNEYS’ FEES AND COSTS
                               22                                 (29 U.S.C. § 1132(a)(1)(B))
                               23         10.     Plaintiff incorporates by reference all preceding paragraphs as though
                               24   fully set forth herein.
                               25         11.     At all times relevant, Plaintiff was employed by AECOM and was a
                               26   covered participant under the terms and conditions of the Plan.
                               27         12.     During the course of Plaintiff’s employment, Plaintiff became entitled
                               28   to benefits under the terms and conditions of the Plan. Specifically, while Plaintiff

                                                                              3
                                                                          COMPLAINT
                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 4 of 6 Page ID #:4



                                1   was covered under the Plan, Plaintiff suffered a disability rendering Plaintiff

                                2   disabled as defined under the terms of the Plan.

                                3         13.    Pursuant to the terms of the Plan, Plaintiff made a claim to LINA for

                                4   LTD benefits under the Plan. LINA assigned Plaintiff Incident number 11301003-

                                5   01.

                                6         14.    Plaintiff’s last day of work prior to becoming disabled was January 5,

                                7   2016. His eligibility for LTD benefits commenced July 3, 2016. Plaintiff was

                                8   paid benefits from July 3, 2016, through July 2, 2018. As of July 2, 2018, Plaintiff’s

                                9   benefits were improperly terminated.

                               10         15.    Plaintiff timely appealed the termination of his benefits, but his appeal

                               11   was denied on December 17, 2019. Plaintiff has fully exhausted his administrative

                               12   remedies.
                                          16.    Defendant LINA breached the Plan and violated ERISA in the
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   following respects:
                               15                (a)      Failing to pay benefit payments to Plaintiff at a time when
                               16         Defendant knew, or should have known, that Plaintiff was entitled to those
                               17         benefits under the terms of the Plan, as Plaintiff was disabled and unable to
                               18         work and therefore entitled to benefits;
                               19                (b)      Failing to provide a prompt and reasonable explanation of the
                               20         basis relied on under the terms of the Plan documents, in relation to the
                               21         applicable facts and Plan provisions, for the denial of Plaintiff’s claims for
                               22         LTD benefits;
                               23                (c)      Failing to adequately describe to Plaintiff any additional material
                               24         or information necessary for Plaintiff to perfect his claim along with an
                               25         explanation of why such material is or was necessary; and
                               26                (d)      Failing to investigate the merits of Plaintiff’s disability claim and
                               27         failing to provide a full and fair review of Plaintiff’s claim properly and
                               28         adequately.

                                                                               4
                                                                           COMPLAINT
                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 5 of 6 Page ID #:5



                                1         17.    Plaintiff has exhausted all remedies required under ERISA, and

                                2   Plaintiff has performed all duties and obligations on Plaintiff’s part to be performed

                                3   under the Plan.

                                4         18.    As a proximate result of the wrongful conduct of LINA, Plaintiff has

                                5   damages for loss of disability benefits in a total sum to be shown at the time of trial.

                                6         19.    As a further direct and proximate result of this improper determination

                                7   regarding Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required

                                8   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is

                                9   entitled to have such fees and costs paid by Defendant.

                               10         20.    The wrongful conduct of LINA has created uncertainty where none
                               11   should exist, therefore, Plaintiff is entitled to enforce his rights under the terms of
                               12   the Plan and to clarify his right to future benefits under the terms of The Plan.
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14                                 REQUEST FOR RELIEF
                               15         WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                               16         1.     Payment of disability benefits due Plaintiff;
                               17         2.     An order declaring that Plaintiff is entitled to an award of LTD
                               18   benefits, and that benefits are to continue to be paid under the LTD Plan
                               19   retroactively from Plaintiff’s original date of eligibility to receive benefits, and to
                               20   continue for so long as Plaintiff remains disabled under the terms of the LTD Plan;
                               21         3.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
                               22   fees incurred in pursuing this action;
                               23         4.     Payment of prejudgment and post-judgment interest as allowed for
                               24   under ERISA; and
                               25         5.     Such other and further relief as this Court deems just and proper.
                               26
                               27
                               28
                                                                              5
                                                                          COMPLAINT
                                Case 5:21-cv-00213-JWH-KK Document 1 Filed 02/05/21 Page 6 of 6 Page ID #:6



                                1   DATED: February 5, 2021                 KANTOR & KANTOR, LLP

                                2
                                                                      By:   /s/ Glenn R. Kantor
                                3                                           Glenn R. Kantor
                                4                                           Attorney for Plaintiff
                                                                            DAVID RIBBLE
                                5
                                6
                                7
                                8
                                9
                               10
                               11
                               12
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                       6
                                                                   COMPLAINT
